


EXHIBIT 10.77




INDEMNIFICATION AGREEMENT




This AGREEMENT (the “Agreement”), effective as __________________, between
Centrus Energy Corp., a Delaware corporation (the "Company"), and
_________________ (the "Indemnitee").


WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;


WHEREAS, Indemnitee is currently or is becoming a director or officer of the
Company;


WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies in today's environment;


WHEREAS, the Certificate of Incorporation of the Company (the "Certificate") and
the Bylaws of the Company (the “Bylaws”) require the Company to indemnify and
advance expenses to its directors and officers to the fullest extent authorized
or permitted by law and the Indemnitee has been serving and continues to serve,
or is becoming and will serve, as a director or officer of the Company in part
on reliance on such Certificate and Bylaws, including the indemnification
provisions therein;


WHEREAS, in recognition of Indemnitee's need for substantial protection against
personal liability in order to enhance Indemnitee's service to the Company in an
effective manner, and in part to provide Indemnitee with specific contractual
assurance that the protection promised by the aforesaid Certificate and Bylaws
will be available to Indemnitee (regardless of, among other things, any
amendment to or revocation of such Certificate or Bylaws or any change in the
composition of the Company's Board of Directors (the “Board of Directors”) or
acquisition transaction relating to the Company), the Company wishes to provide
in this Agreement for the indemnification of the Indemnitee for any losses and
the advancement of any expenses to Indemnitee, in each case, to the fullest
extent (whether partial or complete) authorized or permitted by law and as
otherwise set forth in this Agreement, and, to the extent insurance is obtained
or maintained, for the coverage or benefit of Indemnitee under the Company's
directors' and officers' liability insurance policies;


NOW, THEREFORE, in consideration of the premises and of Indemnitee’s service to
the Company directly or, at its request, to another Enterprise (as defined
below), and intending to be legally bound hereby, the parties hereto hereby
agree as follows:


1.
Certain Definitions: As used in this Agreement, the following terms shall have
the meanings set forth below:



(a)
Change in Control: shall be deemed to have occurred if (i) any "person" (as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934,
as amended (the “Act”)), other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or an Enterprise owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, is or becomes the
"benefi-cial owner" (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 20% or more of the total
voting power represented by the Company's then outstanding Voting Securities, or
(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of the Company and
any new director whose election by the Board of Directors or nomination for
election by the Company's stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of such period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof,
(iii) the stockholders of the Company approve a merger or





--------------------------------------------------------------------------------




consolidation of the Company with any other Enterprise, other than a merger or
consolidation which would result in the Voting Securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 80% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or (iv) the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of (in one transaction or a series of
transactions) all or substantially all the Company's assets.


(b)
Claim: any threatened, pending or completed action, suit or proceeding
(including any appeal thereof), or any inquiry or investigation which Indemnitee
in good faith believes might lead to the institution of any such action, suit or
proceeding, in each case, whether instituted by, before, or on behalf of the
Company, any governmental authority, or any other party or whether civil,
criminal, administrative, investigative (formal or informal), or other.



(c)
Controlled Affiliate: any Enterprise, whether or not for profit, that is,
directly or indirectly, controlled by the Company. For purposes of this
definition, the term “control” means the possession, directly or indirectly, of
the power to direct, or cause the direction of, the management or policies of an
Enterprise, whether through the ownership of voting securities, through other
voting rights, by contract or otherwise.



(d)
Enterprise: any corporation, partnership, limited liability company, joint
venture, employee benefit plan, trust or other entity or enterprise.



(e)
Expenses: any and all fees, costs, expenses, disbursements, and obligations,
including any and all attorney’s fees, disbursements and retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, fax transmission
charges, secretarial services, delivery service fees and all other fees, costs,
expenses, disbursements or obligations, paid or incurred in connection with
prosecuting (if otherwise consistent with this Agreement), defending, preparing
to prosecute (if otherwise consistent with this Agreement) or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in or preparing to participate in (including on appeal) any Claim relating to
any Indemnifiable Event or in connection with seeking indemnification or other
rights under this Agreement.



(f)
Indemnifiable Event: any event, occurrence, action or inaction or any alleged
event, occurrence, action or inaction (or failure or alleged failure to act) on
Indemnitee’s part (i) while acting in his or her status as a director, officer,
employee, agent or fiduciary of the Company, (ii) while serving at the request
of the Company as a director, officer, employee, trustee, partner, member,
manager, agent or fiduciary of another Enterprise, or (iii) by reason of
anything done or not done by Indemnitee in any such capacity, in each case,
whether prior to or after the date hereof. In addition to any service at the
actual request of the Company, Indemnitee will be deemed, for purposes of this
Agreement, to be serving or to have served at the request of the Company as a
director, officer, employee, trustee, partner, member, manager, agent or
fiduciary of another Enterprise if Indemnitee is or was serving as a director,
officer, employee, partner, member, manager, agent or fiduciary of such
Enterprise and (i) such Enterprise is or at the time of such service was a
Controlled Affiliate, (ii) such Enterprise is or at the time of such service was
an employee benefit plan (or related trust) sponsored or maintained by the
Company or a Controlled Affiliate, or (iii) the Company or a Controlled
Affiliate, directly or indirectly, caused Indemnitee to be nominated, elected,
appointed, designated, employed, engaged or selected to serve in such capacity.



(g)
Independent Legal Counsel: an attorney or firm of attorneys, selected in good
faith by the Company's Board of Directors by a majority vote of directors who
neither are nor were parties to the particular Claim or any related Claim
(including any Claim based on substantially the same Indemnifiable Event) for
which Indemnitee is seeking indemnification, even if less than a quorum (or, if
no such disinterested





--------------------------------------------------------------------------------




directors exist, selected by Indemnitee and approved by the Company, which
approval shall not be unreasonably withheld), or, in the event of a Change in
Control, selected in accordance with the provisions of Section 4, who is not
then and shall not have previously been retained by or otherwise be performing
services or have performed services for the Company or Indemnitee within the
last five years (other than with respect to matters concerning the rights of
Indemnitee under this Agreement or of other indemnitees under similar
indemnification agreements). Such Independent Legal Counsel shall not include
any attorney or firm who, under the applicable standards of professional conduct
then prevailing, would have a conflict of interest in representing either the
Company or Indemnitee in an action to determine the Indemnitee’s and the
Company’s respective rights and obligations under this Agreement.


(h)
Losses: any and all (i) losses, liabilities, judgments, damages, amounts paid or
payable in settlement, fines (including excise taxes and penalties assessed with
respect to employee benefit plans), and penalties (in each case, whether civil,
criminal or otherwise), (ii) interest, assessments, and federal, state, local,
or foreign taxes imposed as a result of the actual or deemed receipt thereof or
hereunder, and (iii) other charges paid or payable in connection with or in
respect of any of the foregoing.



(i)
Other Indemnitors: (i) any employer of Indemnitee; (ii) any entity in which an
Indemnitee is a partner, member or equity holder; (iii) any Enterprise for whom
Indemnitee is serving as a director or manager of the Company at the request of
such Enterprise; (iv) any other source of indemnification to or any person or
Enterprise required to provide indemnification for the benefit of the
Indemnitee, including any personal insurance provider of Indemnitee; (v) any
affiliate of any person or Enterprise described in the foregoing clauses (i),
(ii), (iii) or (iv); and (vi) any insurer of any person or Enterprise described
in the foregoing clauses (i), (ii), (iii), (iv) or (v), in each such case, to
the extent Indemnitee has rights to indemnification and/or insurance provided by
such Enterprise, insurer or other person in connection with his or her service
as a director of the Company; provided, however, that the Company shall not be,
and is expressly excluded from, the definition of Other Indemnitors.    



(j)
Reviewing Party: Pursuant to Section 2(b), (i) the Company's Board of Directors
by a majority vote of directors who neither are nor were parties to the
particular Claim or any related Claim (including any Claim based on
substantially the same Indemnifiable Event) for which Indemnitee is seeking
indemnification or (ii) if there are no such disinterested directors or in the
event of a Change in Control, then the Independent Legal Counsel.



(k)
Voting Securities: any securities of the Company which vote generally in the
election of directors.



2.    Basic Indemnification Arrangement.


(a)    In the event Indemnitee was, is or becomes a party to or witness or other
participant in, or is threatened to be made a party to or witness or other
participant in, a Claim by reason of (or arising in part out of) an
Indemnifiable Event, the Company shall indemnify and hold harmless Indemnitee to
the fullest extent permitted by law as soon as practicable, but in any event no
later than ninety (90) days after written demand is presented to the Company,
consistent with Section 8(c), against any and all Losses and Expenses (including
any and all interest, assessments, and federal, state, local, or foreign taxes,
including ERISA excise taxes and penalties, imposed as a result of the actual or
deemed receipt in connection with or in respect of such Losses or Expenses)
arising from, related to, or in connection with such Claim. Notwithstanding
anything in this Agreement to the contrary, prior to a Change in Control,
Indemnitee shall not be entitled to indemnification pursuant to this Agreement
in connection with any Claim initiated by Indemnitee (other than any Claim
initiated to enforce Indemnitee’s rights pursuant to this Agreement, the
Certificate or the Bylaws) unless the Board of Directors has authorized or
consented to the initiation of such Claim. If so requested by Indemnitee, the
Company shall advance (within two business days of such request) any and all
Expenses to Indemnitee (an "Expense Advance").






--------------------------------------------------------------------------------




(b)    Notwithstanding the foregoing, (i) the obligations of the Company under
Section 2(a) shall be subject to the condition that the Reviewing Party shall
not have determined (in a written opinion, in any case in which the Independent
Legal Counsel referred to in this Agreement is involved) that Indemnitee would
not be permitted to be indemnified under applicable law, and (ii) the obligation
of the Company to make an Expense Advance pursuant to Section 2(a) shall be
subject to the condition that, if, when and to the extent that the Reviewing
Party determines that Indemnitee would not be permitted to be so indemnified
under applicable law, the Company shall be entitled to be reimbursed by
Indemnitee (who hereby agrees to reimburse the Company to the extent so
determined pursuant to the terms of this Agreement, within two (2) business days
of receiving written notice of such determination) for all such amounts
theretofore paid; provided, however, that if Indemnitee has commenced or
thereafter commences legal proceedings in a court of competent jurisdiction to
secure a determination that Indemnitee is permitted or should be indemnified
under applicable law, any determination made by the Reviewing Party that
Indemnitee would not be permitted to be indemnified under applicable law shall
not be binding and Indemnitee shall not be required to reimburse the Company for
any Expense Advance until a final judicial determina-tion is made with respect
thereto (as to which all rights of appeal therefrom have been exhausted or
lapsed). If there has been no determination by the Reviewing Party within ninety
(90) days of receipt by the Company of a written demand from Indemnitee or if
the Reviewing Party determines that Indemnitee substantively would not be
permitted to be indemnified in whole or in part under applicable law, Indemnitee
shall have the right, in addition to any other rights pursuant hereto, to
commence litigation seeking an initial determination by the court or challenging
any such determination by the Reviewing Party or any aspect thereof, including
the legal or factual bases therefor. Except with respect to litigation commenced
in accordance with the preceding sentence or litigation or proceedings pursuant
to Section 11, any determination by the Reviewing Party under this Section 2
shall be conclusive and binding on the Company and Indemnitee.


3.    Contribution by the Company.


(a)Whether or not the indemnification provided in Section 2 is available, in
respect of any Claim in which the Company is jointly liable with Indemnitee (or
would be if joined in such Claim), the Company shall pay, in the first instance,
the entire amount of any Expenses or Losses of such Claim without requiring
Indemnitee to contribute to such payment and the Company hereby waives and
relinquishes any right of contribution it may have against Indemnitee. The
Company shall not enter into any settlement of any Claim in which the Company is
jointly liable with Indemnitee (or would be if joined in such Claim) unless such
settlement provides for a full and final release of all claims asserted against
Indemnitee.


(b)To the fullest extent permitted by law and without diminishing or impairing
the obligations of the Company in the preceding Section 3(a), if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever (including due to an election by Indemnitee), the Company,
in lieu of indemnifying Indemnitee, will contribute to the amount of Expenses
and Losses actually and reasonably incurred or paid by Indemnitee in connection
with any Claim in such proportion as is deemed fair and reasonable in light of
all of the circumstances in order to reflect (i) the relative benefits received
by the Company and all directors, officers, employees, trustees, partners,
members, managers, agents or fiduciaries of the Company or a Controlled
Affiliate, other than Indemnitee, who are jointly liable with Indemnitee (or
would be if joined in such Claim), on the one hand, and Indemnitee, on the other
hand, from the transaction from which such Claim arose, and/or (ii) the relative
fault of the Company and all directors, officers, employees, trustees, partners,
members, managers, agents or fiduciaries of the Company or a Controlled
Affiliate, other than Indemnitee, who are jointly liable with Indemnitee (or
would be if joined in such Claim), on the one hand, and Indemnitee, on the other
hand, in connection with the events that resulted in such Expenses and Losses.
The relative fault of the Company and all directors, officers, employees,
trustees, partners, members, managers, agents or fiduciaries of the Company or a
Controlled Affiliate, other than Indemnitee, who are jointly liable with
Indemnitee (or would be if joined in such Claim), on the one hand, and
Indemnitee, on the other hand, will be determined by reference to, among other
things, the degree to which their actions were motivated by intent to gain
personal profit or advantage, the degree to which their liability is primary or
secondary, and the degree to which their conduct was active or passive.




--------------------------------------------------------------------------------




(c)To the fullest extent permitted by law, the Company will fully indemnify and
hold Indemnitee harmless from any claims of contribution which may be brought by
other directors, officers, employees, trustees, partners, members, managers,
agents or fiduciaries of the Company or a Controlled Affiliate who may be
jointly liable with Indemnitee for any Loss or Expense arising from a Claim.


4.    Change in Control. The Company agrees that if there is a Change in Control
of the Company (other than a Change in Control which has been approved by a
majority of the Company's Board of Directors who were directors immediately
prior to such Change in Control) then with respect to all matters thereafter
arising concerning the rights of Indemnitee to indemnity payments and Expense
Advances under this Agreement or any other agreement, the Certificate or the
Bylaws now or hereafter in effect relating to Claims for Indemnifiable Events,
the Company shall seek legal advice only from Independent Legal Counsel selected
by Indemnitee and approved by the Company (which approval shall not be
unreasonably withheld). Such counsel, among other things, shall render its
written opinion to the Company and Indemnitee as to whether and to what extent
the Indemnitee would be permitted to be indemnified under applicable law. The
Company agrees to pay the reasonable fees and expenses of the Independent Legal
Counsel referred to above and to indemnify fully such counsel against any and
all reasonable fees and expenses (including attorneys’ fees), and any and all
claims, liabilities and damages arising out of or relating to this Agreement or
the Company’s engagement of the Independent Legal Counsel pursuant hereto.


5.    Indemnification for Additional Expenses. The Company shall indemnify
Indemnitee against any and all reasonable fees and expenses (including
attorneys' fees) and, if requested by Indemnitee, shall (within two business
days of such request) advance such reasonable fees and expenses to Indemnitee,
which are incurred by Indemnitee in connection with any action brought by
Indemnitee for (i) indemnification or advance payment of Expenses by the Company
under this Agreement or any other agreement, the Certificate or the Bylaws now
or hereafter in effect relating to Claims for Indemnifiable Events and/or (ii)
recovery under any directors' and officers' liability insurance policies
maintained by or for the benefit of the Company or any director or officer of
the Company, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advance expense payment or insurance recovery,
as the case may be.


6.    Partial Indemnity, Etc. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
Losses or Expenses arising from, related to, or in connection with a Claim but
not, however, for all of the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled. Moreover, notwithstanding any other provision of this Agreement, to
the extent that Indemnitee has been successful on the merits or otherwise in
defense of any or all Claims relating in whole or in part to an Indemnifiable
Event or in defense of any issue or matter therein, including dismissal without
prejudice, Indemnitee shall be indemnified against all Expenses incurred in
connection therewith.


7.    Burden of Proof. In connection with any determination by the Reviewing
Party or otherwise as to whether Indemnitee is entitled to be indemnified or to
the advancement of expenses hereunder the burden of proof shall be on the
Company to establish that Indemnitee is not so entitled to indemnification or
advancement of expenses.


8.    No Presumptions.


(a)    For purposes of this Agreement, the termination of any claim, action,
suit or proceeding, by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law. In addition,
neither the failure of the Reviewing Party to have made a determination as to
whether Indemnitee has met any particular standard of conduct or had any
particular belief, nor an actual determination by the Reviewing Party that
Indemnitee has not met such standard of conduct or did not have such belief,
prior to the commence-ment of legal proceedings by Indemnitee to secure a
judicial determination that Indemnitee should be indemnified under applicable
law shall be a defense to Indemnitee's claim or create a presumption that
Indemnitee has not met any particular standard of conduct or did not have any
particular belief.


(b)    In making a determination with respect to entitlement to indemnification
hereunder, the




--------------------------------------------------------------------------------




Company shall have the burden of proving Indemnitee is not entitled to
indemnification.


(c)    If the Reviewing Party empowered or selected to determine whether
Indemnitee is entitled to indemnification shall not have made a determination
within sixty (60) days after receipt by the Company of the request therefor, the
requisite determination of entitlement to such indemnification shall be deemed
to have been made and Indemnitee shall be entitled to such indemnification
absent (i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statements in connection with the
request for indemnification not materially misleading, or (ii) a final judicial
determination that any or all such indemnification is expressly prohibited under
applicable law; provided, however, that such sixty (60) day period may be
extended upon written notice for a reasonable time, not to exceed an additional
thirty (30) days if the Reviewing Party making such determination with respect
to entitlement to indemnification in good faith requires additional time for the
obtaining or evaluating of documentation and/or information relating thereto.


(d)    For purposes of any determination of good faith, Indemnitee shall be
deemed to have acted in good faith if Indemnitee’s action is based on the
records or books of account of the Company or other Enterprise, including
financial statements, or on information supplied to Indemnitee by the directors
or officers of the Company or other Enterprise in the ordinary course of their
duties, or on the advice of legal counsel for the Company or other Enterprise,
their respective Boards of Directors, any committees of such Boards of Directors
or any director thereof, or on information or records given or reports made to
the Company or other Enterprise, their respective Boards of Directors, any
committees of such Boards of Directors or any director thereof, by an
independent certified public accountant or by an appraiser or other expert
selected by the Company or other Enterprise, their respective Boards of
Directors, any committees of such Boards of Directors or any director thereof.
For purposes of this Section 8(d), the term ”other Enterprise” refers to any
other Enterprise of which Indemnitee is or was serving at the request of the
Company as a director, officer, employee, trustee, partner, member, manager,
agent or fiduciary. The provisions of this Section 8 shall not be deemed to be
exclusive or to limit in any way the other circumstances in which the Indemnitee
may be deemed or found to have met the applicable standard of conduct as set
forth in this Agreement.


(e)    The knowledge and/or actions, or failure to act, of any other director,
officer, employee, trustee, partner, member, manager, agent or fiduciary of the
Company or other Enterprise shall not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement.


9.    Nonexclusivity, Etc. The rights of the Indemnitee hereunder shall be in
addition to any other rights Indemnitee may have under the Certificate and
Bylaws, the Delaware General Corporation Law, or otherwise. To the extent that a
change in the Delaware General Corporation Law (whether by statute or judicial
decision) permits greater indemnification by agreement than would be afforded
currently under the Company's Certificate and Bylaws and this Agreement, it is
the intent of the parties hereto that Indemnitee shall enjoy by this Agreement
the greater benefits so afforded by such change.


10.    Liability Insurance.


(a)     The Company hereby covenants and agrees that, so long as the Indemnitee
shall continue to serve as a director, officer or agent of the Company, and for
a period of six (6) years thereafter, the Company shall obtain and maintain in
full force and effect directors’ and officers’ liability insurance insuring
Indemnitee as a director, officer or agent of the Company, from established and
reputable insurers, and having coverage terms and policy limits at least as
favorable to Indemnitee as the insurance coverage provided to any other director
or officer of the Company, but in any event, in an amount that provides adequate
liability coverage for the Indemnitee's acts as a director, officer or agent of
the Company. In the event of a Change in Control or the Company’s becoming
insolvent, including being placed into receivership or entering the federal
bankruptcy process and the like, the Company shall maintain in force or acquire
or cause to be acquired coverage either in the form of an extended reporting
period to the then existing directors’ and officers’ liability insurance
coverage or new coverage substantially similar in scope and amount to any and
all insurance policies then maintained immediately prior to such Change in
Control or insolvency by the Company in providing insurance-directors’ and
officers’ liability, fiduciary, employment practices or otherwise-in respect of
Indemnitee, for so long as the Indemnitee shall continue to serve as a director,
officer or agent of the Company, and for a period of six (6) years thereafter.
Notwithstanding the foregoing, the Company shall not be obligated to make




--------------------------------------------------------------------------------




annual premium payments for directors' and officers' liability insurance to the
extent that such premiums exceed three hundred percent (300%) of the annual
premiums paid as of the date hereof by the Company for such insurance (such
three hundred percent (300%) amount, the "Maximum Premium"). If such insurance
coverage cannot be obtained at all, or can only be obtained at an annual premium
in excess of the Maximum Premium, the Company shall maintain the most
advantageous policies of directors' and officers' insurance obtainable for an
annual premium equal to the Maximum Premium; provided, that subject to the
Maximum Premium, in all events the coverage terms and policy limits shall be at
least as favorable to Indemnitee as the insurance coverage provided to any other
director or officer of the Company.


(b)    The Company shall promptly notify the Indemnitee of any lapse, amendment
or failure to renew said policy or policies or any provision thereof relating to
the extent or nature of coverage provided thereunder.


(c)    The Company, upon written request from the Indemnitee, shall provide
Indemnitee with a copy of all directors’ and officers’ liability insurance
applications, binders, policies, declarations, endorsements and other related
materials, and shall provide Indemnitee with a reasonable opportunity to review
and comment on the same.


11.    Remedies of Indemnitee.


(a)    In the event that (i) a determination is made pursuant to Section 2 or
otherwise pursuant to this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) an Expense Advance is not timely made
pursuant to Section 2 or otherwise pursuant to this Agreement, (iii) no
determination of entitlement to indemnification is made within the applicable
time periods specified in Section 2 or otherwise pursuant to this Agreement, or
(iv) payment of indemnified amounts is not made within the applicable time
periods specified in Section 2 or otherwise pursuant to this Agreement,
Indemnitee will be entitled to an adjudication in an appropriate court of the
State of Delaware, or in any other court of competent jurisdiction, of his or
her entitlement to such indemnification or payment of an Expense Advance.
Alternatively, Indemnitee, at Indemnitee’s option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association. The provisions of
Delaware law (without regard to its conflict of laws rules) will apply to any
such arbitration. The Company will not oppose Indemnitee’s right to seek any
such adjudication or award in arbitration.


(b)    In the event that a determination is made pursuant to Section 2 or
otherwise pursuant to this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 11 will be conducted in all respects as a de novo trial or
arbitration, as applicable, on the merits and Indemnitee will not be prejudiced
by reason of that adverse determination. In any judicial proceeding or
arbitration commenced pursuant to this Section 11, Indemnitee will be presumed
to be entitled to indemnification under this Agreement, the Company will have
the burden of proving Indemnitee is not entitled to indemnification and the
Company may not refer to or introduce evidence of any determination pursuant to
Section 2 or any determination otherwise pursuant to this Agreement adverse to
Indemnitee for any purpose. If Indemnitee commences a judicial proceeding or
arbitration pursuant to this Section 11, Indemnitee will not be required to
reimburse the Company for any Expense Advance made pursuant to Section 2 or
otherwise pursuant to this Agreement until a final determination is made with
respect to Indemnitee’s entitlement to indemnification (as to which all rights
of appeal have been exhausted or lapsed).


(c)    If a determination is made that Indemnitee is entitled to indemnification
pursuant to Section 2 or otherwise pursuant to this Agreement, the Company will
be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 11, absent (i) a misstatement by Indemnitee
of a material fact, or an omission of a material fact necessary to make
Indemnitee’s statements in connection with the request for indemnification not
materially misleading, or (ii) a final judicial determination that any or all
such indemnification is expressly prohibited under applicable law.


(d)    In the event that Indemnitee, pursuant to this Section 11, seeks a
judicial adjudication or arbitration of his or her rights under, or to recover
Losses for breach of, this Agreement, any other agreement for indemnification,
the indemnification or advancement of expenses provisions in the Certificate or
Bylaws, payment of Expenses in advance or contribution hereunder or to recover
under any director and officer liability insurance policies maintained by the
Company, the Company will, to the fullest extent permitted by law, indemnify and
hold harmless Indemnitee




--------------------------------------------------------------------------------




against any and all Expenses which are paid or incurred by Indemnitee in
connection with such judicial adjudication or arbitration, regardless of whether
Indemnitee ultimately is determined to be entitled to such indemnification,
payment of Expenses in advance or contribution or insurance recovery. In
addition, if requested by Indemnitee, the Company will (within five (5) business
days after receipt by the Company of the written request therefor), pay as an
Expense Advance such Expenses, to the fullest extent permitted by law.


(e)    The Company will be precluded from asserting in any judicial or
arbitration proceeding commenced pursuant to this Section 11 that the procedures
and presumptions of this Agreement are not valid, binding and enforceable and
will stipulate in any such judicial or arbitration proceeding that the Company
is bound by all the provisions of this Agreement.


12.    Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee,
Indemnitee's spouse, heirs, executors or personal or legal representatives after
the expiration of two years from the date of accrual of such cause of action,
and any claim or cause of action of the Company shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such
two-year period; provided, however, that if any shorter period of limitations is
otherwise applicable to any such cause of action such shorter period shall
govern.


13.    Amendments, Etc. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. Any party hereto may, for itself only, (a) extend the time for the
performance of any of the obligations of any other party under this Agreement,
and (b) waive compliance with any of the agreements or conditions for the
benefit of such party contained herein. Any such extension or waiver will be
valid only if set forth in a writing signed by the party to be bound thereby. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver.


14.    Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.


15.    No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment from
the Company or any Controlled Affiliate (whether under any insurance policy, the
Certificate, the Bylaws, or otherwise) of the amounts otherwise indemnifiable
hereunder, in each case subject to the terms of this Section 15. The Company’s
obligation to indemnify or advance Losses and Expenses hereunder to Indemnitee
in respect of Claims relating to Indemnitee’s service at the request of the
Company as a director, officer, employee, partner, member, manager, trustee,
fiduciary or agent of any other Enterprise will be reduced by any amount
Indemnitee has actually received as indemnification or advancement of Expenses
from such other Enterprise, except as provided in this Section 15. The Company
hereby agrees (a) that it is the indemnitor of first resort under this Agreement
(i.e., its obligations to Indemnitee under this Agreement are primary and any
obligation of any Other Indemnitor to advance expenses or to provide
indemnification for the same Expenses or Losses incurred by Indemnitee are
secondary), (b) if otherwise required pursuant to this Agreement, that it shall
be required to advance the full amount of Expenses incurred by Indemnitee and
shall be liable for the full amount of all Losses to the extent legally
permitted and as required by the terms of this Agreement, the Certificate, or
the Bylaws (or any other agreement between the Company and Indemnitee), without
regard to any rights Indemnitee may have against the Other Indemnitors, and, (c)
that it irrevocably waives, relinquishes and releases the Other Indemnitors
(other than any Controlled Affiliate or any insurance provider with respect to
insurance paid for or provided by the Company or any Controlled Affiliate) from
any and all claims against such Other Indemnitors for contribution, subrogation
or any other recovery of any kind in respect thereof. The Company further agrees
that no advancement or payment by the Other Indemnitors (other than any
Controlled Affiliate or any insurance provider with respect to insurance paid
for or provided by the Company or any Controlled Affiliate) on behalf of
Indemnitee with respect to any Claim for which Indemnitee has sought
indemnification from the Company shall affect the foregoing and such Other
Indemnitors shall have a right of contribution and/or be subrogated to the
extent of such advancement or payment to all of the rights of recovery of
Indemnitee against the




--------------------------------------------------------------------------------




Company. The Company and Indemnitee agree that the Other Indemnitors (other than
any Controlled Affiliate or any insurance provider with respect to insurance
paid for or provided by the Company or any Controlled Affiliate) are express
third party beneficiaries of the terms of this Section 15.
16.    More Favorable Terms. In the event the Company enters into an
indemnification agreement with another director or officer, as the case may be,
containing terms more favorable to the indemnitee thereof than the terms
contained herein, Indemnitee will be afforded the benefit of such more favorable
terms and such more favorable terms will be deemed incorporated by reference
herein as if set forth in full herein. As promptly as practicable following the
execution thereof, the Company will (a) send a copy of the agreement containing
more favorable terms to Indemnitee, and (b) prepare, execute and deliver to
Indemnitee an amendment to this Agreement containing such more favorable terms.


17.    Binding Effect, Etc. No party may assign either this Agreement or any of
its rights, interests or obligations hereunder without the prior written
approval of the other party and any such assignment by a party without prior
written approval of the other parties will be deemed void ab initio and not
binding on such other parties. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors, permitted assigns, including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of the Company, spouses, heirs, executors and personal
and legal representatives. This Agreement shall continue in effect regardless of
whether Indemnitee continues to serve as an officer or director of the Company
or of any other Enterprise at the Company's request.


18.    Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable in any respect, and the validity and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired and shall remain enforceable
to the fullest extent permitted by law.


19.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.


20.    Submission to Jurisdiction. Any proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement may be brought in any state or federal court sitting in the State of
Delaware having jurisdiction over the parties and the matter, and each party
consents to the non-exclusive jurisdiction and venue of such court (and of the
appropriate appellate courts therefrom) in any such proceeding and irrevocably
waives, to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such proceeding in any such
court or that any such proceeding brought in any such court has been brought in
an inconvenient forum. Process in any such action, suit or proceeding may be
served on any party anywhere in the world, whether within or without the
jurisdiction of any such court.


21.    Counterparts; Effectiveness. This Agreement may be executed in two or
more counterparts, each of which will be deemed an original but all of which
together will constitute one and the same instrument. This Agreement will become
effective when one or more counterparts have been signed by each of the parties
hereto and delivered to the other parties hereto, which delivery may be made by
exchange of copies of the signature page by facsimile, portable document format
(.pdf), or other electronic transmission.


22.    Notices. All Notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been given (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next business day if sent after normal
business hours of the recipient; or, (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the following
addresses:






--------------------------------------------------------------------------------




If to the Company:    Centrus Energy Corp.
Two Democracy Center
6903 Rockledge Drive
Bethesda, Maryland 20817
Attention: General Counsel


If to the Indemnitee:    Centrus Energy Corp.
Attn: ____________________
Two Democracy Center
6903 Rockledge Drive
Bethesda, Maryland 20817


23.    Construction. This Agreement has been freely and fairly negotiated among
the parties. If an ambiguity or question of intent or interpretation arises,
this Agreement will be construed as if drafted jointly by the parties and no
presumption or burden of proof will arise favoring or disfavoring any party
because of the authorship of any provision of this Agreement. Any reference to
any law will be deemed also to refer to such law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.” Pronouns in masculine, feminine, and neuter genders will
be construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The article and section
headings contained in this Agreement are inserted for convenience only and will
not affect in any way the meaning or interpretation of this Agreement. The
parties intend that each representation, warranty, and covenant contained herein
will have independent significance. If any party has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which the
party has not breached will not detract from or mitigate the fact that the party
is in breach of the first representation, warranty, or covenant. Time is of the
essence in the performance of this Agreement.




[Signature page follows]










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


Centrus Energy Corp.






By
_____________________________

Name:    Peter B. Saba
Title:
Senior Vice President, General Counsel, Chief Compliance Officer and Corporate
Secretary





_____________________________
Name:    (fill in name)






